Citation Nr: 1108101	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hip disability (claimed as joint pain), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for rhinitis (claimed as congestion), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 20, 2002, and from November 26, 2002, to November 2003.  He served in Kuwait and Iraq from January 2003 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for posttraumatic stress disorder, assigning a 30 percent evaluation effective January 18, 2008; and denied service connection for bilateral hearing loss, mild bilateral greater trochanteric bursitis (claimed as joint pain), headaches, and rhinitis (claimed as congestion).  In November 2008, the Veteran submitted a notice of disagreement for the denials of service connection and subsequently perfected his appeal in May 2009.

The Informal Hearing Presentation of the Veteran's representative, dated in January 2011, mentions the issue of service connection for tinnitus as though it were on appeal.  This issue has not been developed or certified on appeal.  This matter is referred to the RO for clarification as to whether the Veteran is attempting to reopen his claim for service connection for tinnitus.

The issues of entitlement to service connection for a bilateral hip disability, headaches, and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that bilateral hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

The January 2008 letter also informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA audiological examination report are in the file.  The Veteran has not identified any outstanding private treatment records that he believes may be relevant to this claim.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination for his claimed bilateral hearing loss in September 2008.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the September 2008 VA audiological examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

A review of the medical evidence of record does not show the Veteran has a current hearing loss disability in either ear for VA purposes.  Specifically, the evidence of record includes a September 2008 VA audiological examination with puretone threshold audiograms.  The audiogram did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies, nor did it show auditory thresholds of 26 dB or greater for at least three frequencies.  Additionally, the reported Maryland CNC Test scores of 96 percent for each ear do not meet the VA definition of a hearing loss disability.  There is no evidence in the VA examination report showing bilateral hearing loss for VA purposes, nor is there any other medical evidence of record showing such a hearing loss disability.  Without evidence showing a current disability, service connection for bilateral hearing loss cannot be granted.  See Hickson, supra.

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for a bilateral hip disability, headaches, and rhinitis.

The Veteran contends that his current bilateral hip disability, headaches, and rhinitis are the result of his active military service.  Specifically, he asserts that his in-service complaints of joint pain, runny nose, and headaches are related to his current disabilities.  Alternatively, he claims that these current disabilities are manifestations of an undiagnosed illness or an unexplained chronic multi-symptom illness from his service in the Persian Gulf region.  Therefore, he believes service connection is warranted.

The Veteran was afforded a VA Gulf War Guidelines examination in July 2008.  The examiner diagnosed the Veteran with mild rhinitis, mild sinus headaches, and alcohol dependence.  She noted that he had no diseases of undiagnosed etiology.  She did not discuss his complaints of joint pain in the hips or opine on whether those complaints were related to an undiagnosed illness.

The Veteran was also afforded a VA joints examination and a VA neurological examination in July 2008.  The joints examiner diagnosed the Veteran with mild bilateral greater trochanteric bursitis and concluded that it was not related to his military service as there was no evidence of a traumatic injury to the hips in service.  However, the examiner did not discuss the Veteran's complaints of joint pain in his service treatment records and whether those complaints may be related to his current bilateral hip disability.  Additionally, the neurological examiner diagnosed the Veteran with migraine headaches without aura.  However, he did not opine on the etiology of the Veteran's migraine headaches, nor discuss whether they were related to his military service and complaints of headaches at that time.

Further, none of the VA examiners discussed the Veteran's in-service complaints of rhinitis and runny nose, and whether his current rhinitis may be related to his in-service complaints.

In light of these deficiencies, the July 2008 VA examiners' opinions are not sufficient to render a decision on the issues of service connection for a bilateral hip disability, headaches, and rhinitis.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a bilateral hip disability, headaches, and rhinitis must be remanded for new VA examinations and nexus opinions.  See Barr, supra.

Additionally, as these issues are being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from the Chicago VA Medical Center, covering the period from January 2009, to the present, should be obtained and added to the claims folder.

2.  The Veteran should be afforded examinations with appropriate examiners in order to determine the nature and etiology of any bilateral hip disability, headaches, and rhinitis.  All indicated studies should be performed.  The claims folder should be provided to each examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

With regard to the Veteran's claimed bilateral hip disability, the examiner must state whether these symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.  The examiner should specifically address the Veteran's September 2003 in-service complaints of joint pain.

If the examiner attributes the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether these symptoms are the result of any identifiable etiology.

With regard to the Veteran's claimed headaches, the examiner must state whether these symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.  The examiner should specifically discuss the Veteran's September 2003 inservice complaints of headaches, as well as his postservice reports of headaches since discharge.

If the examiner attributes the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether these symptoms are the result of any identifiable etiology.

With regard to the Veteran's claimed rhinitis, the examiner must state whether these symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.  The examiner should specifically discuss the Veteran's service treatment records showing a September 2002 diagnosis of seasonal allergic rhinitis and a September 2003 report of runny nose.

If the examiner attributes the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether these symptoms are the result of any identifiable etiology.

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a bilateral hip disability (claimed as joint pain), headaches, and rhinitis (claimed as congestion), all to include as due to an undiagnosed illness, should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


